The plaintiff the Travelers Insurance Company (Travelers) seeks $3,000 from the defendant Aetna Insurance Company (Aetna) in a bill for contribution among coinsurers. From a decree ordering contribution the defendant Aetna appealed. Travelers insured the defendant Audet’s Market, Inc. (Audet’s) under a standard form automobile policy on a vehicle used in Audet’s business.1 Aetna insured Audet’s on a “Special Multi-Peril Policy — Special Retail Store Form” against all personal injury and property damage for which Audet’s might be liable arising from use of its premises and operations incidental thereto. In the Aetna policy “Insured” was defined as “(1) the Named Insured, [and3 (2) any . . . executive officer, director or stockholder thereof . . ..” An accident occurred which severely injured a small boy when the vehicle slid downhill from its parking place outside Audet’s. An action against Audet’s was settled by Travelers for $6,000, which it was agreed was a reasonable disposition of the claim. Of three individuals who might have been found negligent only one was an executive officer, director or stockholder of Audet’s. The trial judge ruled that Aetna was liable in that a “corporation can only act through its agents and servants” and that the words “executive officer, director or stockholder” in effect merely added particular officers to the protection of the policy in addition to Audet’s itself which was protected “for the normal liability of a corporation” for the acts of its agents and servants. Audet’s, as a named insured, was protected without regard to whether the employee or agent responsible for the corporation’s liability was individually a named insured. Travelers was entitled to contribution because of its satisfaction of the liability of Audet’s. The final decree of March 4,1969, is affirmed, with interest thereon to be computed from that date.

So ordered.


 Henry S. Cote, an employee of Audet’s, who had last parked the vehicle, is also a defendant.